Title: To George Washington from Major General Robert Howe, 18 June 1780
From: Howe, Robert
To: Washington, George



Dear Sir
Highlands [N.Y.] 18th June 1780

Six of the Enemy’s Ships are in View of Verplank’s—two of them, one a Frigate, near Tallow’s Point. These may either be the Harbingers of more, or they may mean to divert you—To Morrow will probably determine the Matter here—with your Excellency it may be determin’d already. The Enemy drew near the Shore at Sing Sing & kept up a considerable Cannonade either at a Lookout Party of mine, or to clear the Coast in Order to land Men.
Stony & Verplank’s Points are in a very tolerable State of Defence—the Garrisons of each equal to their Extent—they must therefore, and were I imagine intended if attacked very forcibly to be left to themselves, & from the Officers commanding them will I am persuaded be sold dearly, if sold at all.
Supplies are coming on & I hope will arrive in Time—Flour from your Quarter would however be acceptable.
I have Hopes this Post will do its Duty, & the Enemy be made to repent their Attempts upon it. General McDougal arrived yesterday, & is now with us. With the greatest Respect I am, Dear Sir your Excellency’s very Humble Servant

R: Howe

